          Case 1:14-cv-00129-XR Document 264 Filed 11/21/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


  FEDERAL DEPOSIT INSURANCE
  CORPORATION AS RECEIVER FOR
  GUARANTY BANK,

                         Plaintiff,
                                                          Civil Action No. 14-cv-129-XR
               -v.-

  DEUTSCHE BANK SECURITIES INC.

                         Defendants.


              STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff Federal Deposit Insurance

Corporation as Receiver for Guaranty Bank (“FDIC-R”) and Defendant Deutsche Bank Securities

Inc. (“DBSI”) (collectively, the “Parties”) by and through their counsel of record, hereby stipulate

as follows:

       WHEREAS, the Parties have reached an agreement to settle the FDIC-R’s claims against

DBSI in this action;

       NOW, THEREFORE, it is hereby stipulated, subject to the Court’s approval, that the

FDIC-R’s claims against DBSI in this action are dismissed with prejudice, pursuant to Fed. R. Civ.

P. 41, and each party shall bear its own costs and attorneys’ fees.
        Case 1:14-cv-00129-XR Document 264 Filed 11/21/19 Page 2 of 2




Dated: November 21, 2019



YETTER COLEMAN LLP                         DAVIS, GERALD & CREMER, P.C.

By: /s/ Bryce L. Callahan                  By: /s/ Shannon H. Ratliff
R. Paul Yetter (State Bar No. 22154200)    Shannon H. Ratliff (State Bar No. 16573000)
pyetter@yettercoleman.com                  shratliff@dgclaw.com
Bryce Callahan (State Bar No. 240552488)   Lisa A. Paulson (State Bar No. 00784732)
bcallahan@yettercoleman.com                300 West 6th Street Suite 1830
811 Main Street, Suite 4100                Austin, Texas 78701
Houston, Texas 77002                       Tel: (512) 493-9600
Tel: (713) 632-8000                        Fax: (512) 493-9625
Fax: (713) 632-8002

GRAIS & ELLSWORTH LLP                      SIMPSON THACHER & BARTLETT LLP

David J. Grais (pro hac vice)              Andrew T. Frankel (pro hac vice)
dgrais@graisellsworth.com                  afrankel@stblaw.com
Kathryn E. Matthews (pro hac vice)         Linton Mann III (pro hac vice)
kmatthews@graisellsworth.com               lmann@stblaw.com
950 Third Avenue                           425 Lexington Avenue
New York, NY 10022                         New York, New York 10017
Tel: (212) 755-0100                        Tel: (212) 558-4000
Fax: (212) 755-0052                        Fax: (212) 558-3588

Attorneys for Plaintiff Federal Deposit    Attorneys for Defendant Deutsche Bank
Insurance Corporation as Receiver for      Securities Inc.
Guaranty Bank
